FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROUSSEL ALBERTO FIGUEROA                         Nos. 13-71557 & 13-73162
REYES,
                                                 Agency No. A094-295-920
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      In these consolidated petitions for review, Roussel Alberto Figueroa Reyes,

a native and citizen of Honduras, petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”)

decision denying his application for adjustment of status (No. 13-71557) and the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s order denying his motion to reopen (No. 13-73162). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law and

constitutional claims, and review for abuse of discretion the BIA’s denial of a

motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005);

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review in No. 13-71557. We dismiss the petition for

review in No. 13-73162.

      Contrary to Figueroa Reyes’ contention, the agency applied the correct legal

standards and considered all relevant factors, including hardship to family, in

determining that Figueroa Reyes did not warrant a favorable exercise of discretion

regarding his application to adjust status. See Vargas-Hernandez v. Gonzales, 497
F.3d 919, 923-24 (9th Cir. 2007) (for discretionary determinations, the agency

should consider and weigh all relevant factors); see also Najmabadi v. Holder, 597
F.3d 983, 987, 990 (“[t]he [BIA] does not have to write an exegesis on every

contention” (citation and internal quotation marks omitted)). Nor did the agency

improperly consider evidence in assessing Figueroa Reyes’ equities. See Paredes-

Urrestarazu v. INS, 36 F.3d 801, 810 (9th Cir. 1994) (the agency may “consider

evidence of conduct that does not result in a conviction” in deciding whether to

grant discretionary relief based on the balance of equities).


                                           2                                      13-71557
      Figueroa Reyes contends that the IJ violated due process by exhibiting bias

and considering evidence outside the record. Figueroa Reyes’ bias contention is

not supported by the record. See Rivera v. Mukasey, 508 F.3d 1271, 1276 (9th Cir.

2007). The IJ’s consideration of extra-record evidence did not render proceedings

“so fundamentally unfair that [Figueroa Reyes] was prevented from reasonably

presenting his case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (internal

quotation marks and citation omitted).

      We lack jurisdiction to review Figueroa Reyes’ remaining challenges to the

agency’s discretionary denial of adjustment of status. See 8 U.S.C.

§ 1252(a)(2)(B)(i); see also Bazua-Cota v. Gonzales, 466 F.3d 747, 748 (9th Cir.

2006). His contentions that the agency mischaracterized evidence or failed to

properly weigh the equities do not constitute colorable constitutional claims or

questions of law that would invoke our jurisdiction. See 8 U.S.C. § 1252(a)(2)(D);

Bazua-Cota, 466 F.3d at 748-49 (while this “court retains jurisdiction over

petitions for review that raise colorable constitutional claims or questions of law,”

a petitioner may not attack a discretionary decision simply by phrasing his abuse of

discretion challenges as questions of law).

      We also lack jurisdiction to review the BIA’s denial of Figueroa Reyes’

motion to reopen on the ground that the new evidence he submitted was


                                           3                                    13-71557
insufficient to overcome the significant negative factors in his case. Where there

has already been an unreviewable discretionary determination, this court lacks

jurisdiction to review the denial of a motion to reopen concerning the same

determination. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir. 2006).

      Figueroa Reyes’ motion to supplement the record is denied as moot.

      In No. 13-71557: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

      In No. 13-73162: PETITION FOR REVIEW DISMISSED.




                                          4                                   13-71557